UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-34070 MINATURA GOLD (Exact name of registrant as specified in its charter) Nevada 20-8273426 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 402 West Broadway, Suite 690-B, San Diego, California (Address of principal executive offices) (Zip Code) (619) 704-3679 (Registrant’s telephone number, including area code) Copies of Communications to: Stoecklein Law Group 402 West Broadway, Suite 690
